As filed with the Securities and Exchange Commission on July 16, 2008 An Exhibit List can be found on page II-4. Registration No. 333-150608 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 STRIKER OIL & GAS, INC. (Name of registrant in its charter) Nevada 1311 75-1764386 (State or other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 5075 Westheimer Road, Suite Houston, Texas 77056 (713) 402-6700 (Address and telephone number of principal executive offices and principal place of business) Kevan Casey, Chief Executive Officer STRIKER OIL & GAS, INC. 5075 Westheimer Road, Suite Houston, Texas 77056 (713) 402-6700 (Name, address and telephone number of agent for service) Copies to: Marc J. Ross, Esq. James M. Turner, Esq. Sichenzia
